Citation Nr: 0416396	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the mouth, including as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1963 
until September 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for squamous 
cell carcinoma of the mouth.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's active military service includes foreign 
service in the Republic of Vietnam.

2.  The record contains competent and credible medical 
evidence showing that the appellant is currently diagnosed 
with squamous cell carcinoma of the mouth.

3.  The record does not contain competent and credible 
medical evidence establishing a medical nexus between the 
appellant's squamous cell carcinoma of the mouth and his 
active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
squamous cell carcinoma of the mouth, to include as due to 
exposure to herbicides, are not satisfied.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1154 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for squamous cell carcinoma of the mouth.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the February 2003 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claims.  For example, in August 
2002, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of a 
service connection claim.  The Board additionally notes that 
the August 2002 VCAA notification letter was provided to the 
appellant prior to the initial adjudication of his claim in 
February 2003.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

The VCAA notification letter sent to the appellant in August 
2002 is legally sufficient.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes lay statements and VA 
medical records.  Accordingly, VA has no outstanding duty to 
assist the appellant in obtaining any additional information 
or evidence.  At every stage of the process, the appellant 
was informed of the information needed to substantiate his 
claim, and VA has obtained all evidence identified by the 
appellant.  The appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the appellant was not previously 
afforded a VA examination in this case.  Furthermore, the 
evidence of record shows that the appellant has a current 
disability and, as discussed in further detail below, he was 
exposed to herbicides during active military service.  
However, the record does not contain competent evidence 
indicating that the appellant's current disability is 
associated with his in service exposure to herbicides.  For 
example, the only evidence of record linking the appellant's 
current disability to his in service exposure to herbicides 
is his own lay statement.  The Board notes that the appellant 
is a layperson without medical training and he is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the duty 
to assist does not require that the appellant be afforded a 
VA examination in this case.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.

II.  Service Connection for Squamous Cell Carcinoma 

The appellant contends that his squamous cell carcinoma of 
the mouth is due to exposure to herbicides during active 
military service in Vietnam.  As such, the Board shall 
initially consider the appellant's claim pursuant to 
presumptive service connection.  38 C.F.R. § 3.309(e) (2003).  
Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a degree of 10 
percent at any time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309 (2003).  

The initial consideration is whether the appellant was 
exposed to herbicides during active military service.  The 
appellant's service personnel records show that he served in 
the Republic of Vietnam for one-year and fourteen days.  As 
such, the appellant's exposure to herbicides is presumed 
absent affirmative evidence establishing a contrary finding.  
38 C.F.R. § 3.307 (a)(6)(iii) (2003).  In this case, there 
exists no evidence to refute the appellant's presumed 
exposure to herbicides.  Therefore, the Board finds that the 
appellant's exposure to herbicides is presumed in this case.

At this point, the Board must now consider whether the 
appellant's current disability is enumerated as a disease 
associated with exposure to herbicides.  38 C.F.R. § 3.309(e) 
(2003).  The appellant's VA medical records show a diagnosis 
of "squamous cell carcinoma of the left anterior floor of 
the mouth and alveolus".  The Board notes, however, that 
squamous cell carcinoma of the mouth is not enumerated as a 
disease associated with exposure to herbicides.  38 C.F.R. 
§ 3.309(e) (2003).  Therefore, the appellant is not entitled 
to presumptive service connection for his squamous cell 
carcinoma of the mouth.

The Board additionally notes that the appellant contends, in 
his March 2003 notice of disagreement, that his squamous cell 
carcinoma of the mouth "should be considered as a 
respiratory cancer", which is presumed to be associated with 
exposure to herbicides.  The Board notes, however, that the 
term respiratory cancer includes "cancer of the lung, 
bronchus, larynx, or trachea".  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2003).  Accordingly, the 
preponderance of the evidence shows that the appellant's 
squamous cell carcinoma of the mouth is not considered a 
"respiratory cancer".

Although the appellant has argued that his squamous cell 
carcinoma of the mouth is the result of presumed exposure to 
herbicides, VA must also ascertain whether there is any other 
basis to indicate that the disorder was incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence 
establishing that the appellant is currently diagnosed with 
squamous cell carcinoma of the mouth.  Therefore, the Board 
finds that the appellant has a current disability.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, the appellant's service 
personnel records show that he served in the Republic of 
Vietnam for one-year and fourteen days.  Accordingly, the 
appellant's exposure to herbicides is presumed in this case.  
Therefore, the appellant did suffered an in service injury of 
presumed exposure to herbicides.

The final consideration in a service connection claim is the 
existence of a medical nexus.  As previously mentioned, the 
evidence of record consists of service medical records, 
service personnel records, VA medical records, and the 
appellant's own contentions.  The Board has thoroughly 
reviewed all of the evidence of record, and the only evidence 
that discusses any causal linkage between the appellant's 
current disability and his military service are his own lay 
statements.  However, the appellant, as a layperson without 
medical training, is not qualified to render medical opinions 
as to maters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of competent medical evidence which 
establishes a nexus between the appellant's military service 
and his squamous cell carcinoma of the mouth, Hickson element 
(3) is not satisfied.  As discussed above, the appellant 
himself cannot establish such a nexus.  See Espiritu, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence against the claim mandates 
that the appellant's squamous cell carcinoma of the mouth was 
not incurred as a result of his military service.  There is 


no reasonable doubt that could be resolved in the appellant's 
favor and the benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the mouth is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



